DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
 
Response to Amendment
Claims 7-14, 16 and 20-21 are pending in this application.
Claim rejections 35 USC 101 on claims 7-14, 16 and 20-21 are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-14, 16 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 recites that providing a business intelligence artifact in the business intelligence system, wherein the business intelligence artifact is a user-authored object that produces output when the business intelligence artifact is executed in the business intelligence system; providing an automated agent interfaced with the business intelligence system and continuously monitoring at least one of: the business intelligence system, the business intelligence artifact, and a data source analyzed by the business intelligence system; creating at least one pre-execution assertion with conditions that the business intelligence artifact should possess before being executed or at least one post-execution assertion with conditions that the output produced by executing the business intelligence artifact should possess to verify the desired function of the business intelligence artifact; testing, with the automated agent, the business intelligence artifact for problems by determining whether the business intelligence artifact satisfies the conditions of the at least one pre-execution assertion before execution of the business intelligence artifact or by determining whether the output produced by execution of the current version of the business intelligence artifact in the business intelligence system satisfies the conditions of the at least one post-execution assertion, wherein the testing comprises the automated agent executing the at least one assertion; and reporting errors in the business intelligence artifact if problems are detected during testing; wherein the conditions of the at least one assertion comprise whether content of the business intelligence artifact adheres to an established set of standards regarding one or more of the following: a naming convention, a specified header, a specified footer, an allowed set of fonts, and an allowed set of colors.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – using a general purpose computer and an automated agent to perform the steps. The general purpose computer and the automated agent in the steps is recited at a high-level of generality (i.e., as a generic processor or a software module performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a general purpose computer and an automated agent to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions for creating a “working condition” for a business, and checking if the business progress is satisfied with the “working condition” or not, then creating a report/output if the condition is not satisfied cannot provide an inventive concept. The claims are not patent eligible.

Claim 8 recites providing the business intelligence artifact comprises authoring an original business intelligence artifact. The limitation of providing the business intelligence artifact comprises authoring an original business intelligence artifact, as drafted, is a process that, under its broadest reasonable interpretation, is authoring/permitting a business progress, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 9 recites providing the business intelligence artifact comprises revising an original business intelligence artifact. The limitation of providing the business intelligence artifact comprises revising an original business intelligence artifact, as drafted, is a process that, under its broadest reasonable interpretation, is editing/updating a business progress, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 10 recites the conditions of the at least one assertion comprise expectations pertaining to whether the business intelligence artifact successfully executes within a specified amount of time. The limitation of expectations pertaining to whether the business intelligence artifact successfully executes within a specified amount of time, as drafted, is a process that, under its broadest reasonable interpretation, is checking if the business progress is satisfied the condition within a period of time, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 11 recites the conditions of the at least one assertion further comprise expectations pertaining to the quantity of data in a business intelligence output generated by execution of the business intelligence artifact. The limitation of the conditions of the at least one assertion comprise expectations pertaining to the quantity of data in a business intelligence output, as drafted, is a process that, under its broadest reasonable interpretation, the condition for the business progress is expectations of quantity or number of data in output, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 12 recites the conditions of the at least one assertion comprise expectations pertaining to the data content in the business intelligence output. The limitation of the conditions of the at least one assertion comprise expectations pertaining to the data content in the business intelligence output, as drafted, is a process that, under its broadest reasonable interpretation, the condition for the business progress is expectations of data content in output, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 13 recite the conditions of the at least one assertion comprise expectations pertaining to the format of the business intelligence artifact. The limitation of the conditions of the at least one assertion comprise expectations pertaining to the format of the business intelligence artifact, as drafted, is a process that, under its broadest reasonable interpretation, the condition for the business progress is format of 

Claim 14 recites the conditions of the at least one assertion comprise whether the business intelligence artifact is valid. The limitation of the conditions of the at least one assertion comprise whether the business intelligence artifact is valid, as drafted, is a process that, under its broadest reasonable interpretation, checking if the business progress is valid, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 16 recites reporting if the conditions of the at least one post-execution assertion are not satisfied after execution of the business intelligence artifact in the business intelligence system. The limitation of reporting if the conditions of the at least one post-execution assertion are not satisfied after execution of the business intelligence artifact in the business intelligence system, as drafted, is a process that, under its broadest reasonable interpretation, reporting if the business progress is not valid, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 20 recites the testing is performed on a predetermined time interval. The limitation of the testing is performed on a predetermined time interval, as drafted, is a process that, under its broadest reasonable interpretation, checking if the business progress is satisfied the condition within a period of time, then it falls within the 

Claim 21 recites the automated agent performing the following steps: executing the at least one pre-execution assertion and determining whether the conditions of the at least one pre-assertion are satisfied; executing the business intelligence artifact in the business intelligence system to produce output; storing the output of the business intelligence artifact; executing the at least one post-execution assertion and determining whether the conditions of the at least one post-assertion are satisfied; and reporting if the conditions of the at least one pre-execution assertion or the at least one post-execution assertion are not satisfied. The limitation of the automated agent performing the above steps, as drafted, is a process that, under its broadest reasonable interpretation, using an agent/person for testing/checking if the business progress is satisfied with the “working condition” or not, then creating a report/output if the condition is not satisfied, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Allowable Subject Matter
Claims 7-14, 16 and 20-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The primary reason for allowance of claim 7 in the instant application is the prior arts of record fail to teach that providing an automated agent interfaced with and continuously monitoring at least one of: the business intelligence system, the business 
Claims 8-14, 16 and 20-21 depend from claims 7 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication Number 20060277155 A1 by Bell et al. teaches for business data warehouse applications, the BCU can be evaluated using a business-intelligence-focused testing plan that includes stages such as quality, performance, and business intelligence solution testing.
U.S. Publication Number 20070067254 A1 by Chen et al. teaches a business model data management method can include identifying a business object within a business object structure document for a business application, locating data management rules for the identified business object in a business object descriptor document, and executing the located data management rules to represent the identified business object in a database for the business application.
U.S. Patent Number 7505991 B2 by Fifield et al. teaches a method of deploying a business application and generating a business intelligence semantic model corresponding to the business application comprises retrieving application metadata.  The method also comprises deploying the business application using the application metadata to write a definition of the business application to an application database.
U.S. Patent Number 6542841 B1 by Snyder teaches a method is provided for managing test measurements for an optical entity. The method can include determining if testing is needed, and building an object that includes a test variable and a plurality of independent variables.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


June 18, 2021